Title: From Thomas Jefferson to United States House of Representatives, 23 February 1805
From: Jefferson, Thomas
To: United States House of Representatives


                                          
                  
                     
                     To the House of Representatives  
                        of the United States 
                     
                  
                  In further compliance with the desire of the House of Representatives, expressed in their resolution of Dec. 31. I now transmit the Report and map of Isaac Briggs, referred to in my message of the 1st. instant, and recieved by the last post from New Orleans.
                  
                     Th: Jefferson 
                     
                     Feb. 23. 1805.
                  
               